IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE

RICK HOLLOWAY,                           )
                                         )
                                                                  FILED
      Plaintiff/Appellee,                )
                                                                 November 14, 1997
                                         )     Maury Circuit
                                         )     No. 7188          Cecil W. Crowson
VS.                                      )                      Appellate Court Clerk
                                         )     Appeal No.
                                         )     01A01-9704-CV-00153
JOHN R. COLLIER, JR.,                    )
                                         )
      Defendant/Appellant.               )



                        CONCURRING OPINION

      I concur with the court’s opinion on the ground that Mr. Holloway’s
circumstantial evidence concerning Mr. Collier’s actions does not amount to material
evidence sufficient to support the jury’s conclusion that Mr. Collier acted
intentionally and without justification. Proof of this sort of motivation is an essential
element of a claim for interference with an employment relationship, see Forrester
v. Stockstill, 869 S.W.2d 328, 331 (Tenn. 1994), and without it Mr. Holloway’s case
should never have gone to the jury.




                                               _____________________________
                                               WILLIAM C. KOCH, JR., JUDGE